Citation Nr: 0100635	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  93-13 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hair loss, claimed 
as due to an undiagnosed illness.

2.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from January 
1983 to July 1983 and from August 1985 to December 1991.  He 
served in the Southwest Asia theater of operations during the 
Persian Gulf War from September 11, 1990 to April 9, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in part, granted 
service connection for hypertension and assigned a 
noncompensable (0%) disability rating, effective in December 
1991.  Subsequently, the February 1993 rating decision 
granted an increased rating of 10 percent for the veteran's 
service connected hypertension, effective December 1991.  The 
February 1993 rating decision also denied service connection 
for stomach cramps, fatigue, a skin disorder, and hair loss.

As the Board noted in its November 1998 decision, the 
validity of the veteran's Social Security number (SSN) is in 
question.  However, the SSN noted above is the veteran's 
claim number for VA purposes.  Moreover, the Board notes that 
this number matches the SSN used by the veteran during active 
military service.  The Board believes that all of the medical 
evidence of record does belong to the veteran and that the 
problem of the veteran's SSN is separate and discrete from 
the actual substantive issues in the instant case involving 
service connection and increased rating.  

The issues of entitlement to an increased rating for the 
veteran's service-connected hypertension and entitlement to 
service connection for hair loss were previously before the 
Board in November 1998, when the case was remanded.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence that the veteran 
has any hair loss.   

3.  The veteran's service-connected hypertension is 
manifested by a systolic blood pressure predominantly 179 or 
less and diastolic blood pressure predominantly 110 or more, 
but not 120.


CONCLUSIONS OF LAW

1.  Hair loss, alleged to be due to undiagnosed illness, was 
not incurred in or aggravated by the appellant's period of 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.317 (2000).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(1996), amended by 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Hair Loss

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, 
on the basis of "aggravation," and on a "secondary" basis.  
38 U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (2000).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2000).  
Additionally, certain diseases such as some cancers may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically: 

(a)	(1) Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability 
resulting from an illness or combination of 
illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:  

		(i)	became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and

		(ii)	by history, physical examination, 
and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

	(2)	For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of 
independent verification.  

	(3)	For purposes of this section, 
disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period 
will be considered chronic. The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.  

	(4)	A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.  

	(5)	A disability referred to in this section 
shall be considered service connected for purposes 
of all laws of the United States.  

(b)	For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:  (1) fatigue  (2) signs or 
symptoms involving skin  (3) headache  (4) muscle 
pain  (5) joint pain  (6) neurologic signs or 
symptoms  (7) neuropsychological signs or symptoms  
(8) signs or symptoms involving the respiratory 
system (upper or lower)  (9) sleep disturbances  
(10) gastrointestinal signs or symptoms  (11) 
cardiovascular signs or symptoms  (12) abnormal 
weight loss  (13) menstrual disorders.  

(c)	Compensation shall not be paid under this 
section:  

	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or  
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or  
	(3)	if there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  

(d)	For purposes of this section:  

	(1)	the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  
	(2)	the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (2000).

The veteran claims that he has incurred hair loss due to an 
undiagnosed illness incurred during his period of active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In an October 1999 statement he indicated 
specifically that "I am losing the hair on my head at a 
steady rate."
In May 1995 a VA examination of the veteran was conducted.  
The examining physician was informed that one of the 
veteran's claims was for hair loss.  However, the objective 
findings on examination were "no problem with the head, face 
and neck."  There was no objective evidence of hair loss 
noted by the examining physician.  

In November 1996 another VA examination of the veteran was 
conducted.  On this examination the physician that "there is 
also hair loss which continues to this day, and therefore, 
this is a chronic problem and is another symptom related to 
the Persian Gulf Syndrome."  We note that this phrasing 
appears to be in the form of the physician recounting history 
provided by the veteran.

In April 1998 another VA examination of the veteran was 
conducted.  Physical examination of the veteran's skin 
revealed a small rash on his left ankle.  However, there were 
no findings of hair loss.  

To resolve whether or not the veteran actually suffered from 
hair loss, the Board remanded the case for another VA 
examination in November 1998.  In June 1999 the requested 
examination was conducted.  The examining physician conducted 
an examination of the veteran's skin which noted a small rash 
on the veteran's buttock.  However this skin examination also 
revealed that veteran "has no problem with hair loss, he is 
not bald and he does not have any hair loss anywhere on his 
body."  

The veteran disagrees with the findings of the June 1999 VA 
examination.  In an October 1999 statement he indicated that 
"I do have hair loss.  I am losing the hair on my head at a 
steady rate.  I fail to understand why the examiner did not 
note this.  Upon, visual examination even by a layperson, 
this is obvious."  In the pertinent parts, VA regulations 
require that there be "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms  . . .  
For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification."  38 C.F.R. § 3.317 (2000).  
There is no objective indication of hair loss.  The Board 
specifically remanded the case for medical examination and 
this examination did not find hair loss.  We also note that 
the veteran has submitted private medical records with 
respect to other issues claimed.  However, none of this 
evidence indicates that the veteran suffers from any hair 
loss.  

In a December 2000 statement, the veteran's representative 
also takes issue with the June 1999 VA examination.  The 
representative requests that the case be remanded because it 
believes that the conditions of the Board's November 1998 
remand were not met.  Their argument is based on the fact 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
a remand confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Board, however, finds that 
the conditions of the Board November 1998 remand have been 
met.  In the pertinent part of the November 1998 Remand the 
Board ordered that :

The veteran should be accorded a VA 
examination to ascertain the nature and 
extent of hair loss by the appropriate 
specialist.  The report of examination 
should include a detailed account of all 
manifestations of hair loss found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examining 
physician is requested to comment on the 
nature of the veteran's alleged hair 
loss.  Is the hair loss from the head or 
body, e.g., eyebrows, eyelashes?  Is the 
hair loss due to pathology related to the 
veteran's Persian Gulf service, is it due 
to pathology unrelated to Persian Gulf 
service, or is it a natural occurrence in 
view of the veteran's age, e.g., male-
pattern baldness?  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  The physician 
should provide complete rationale for all 
conclusions reached.


The representative argues that the Board ordered examination 
by a specialist and that the June 1999 VA examination is 
inadequate because it is a general medical examination.  The 
Board disagrees; by ordering an examination by the 
"appropriate specialist" the Board was permitting the 
medical professionals at the VA medical center (VAMC) to 
determine which examination was appropriate.  The medical 
judgment of those at the VAMC was that a general medical 
examination was appropriate.  It seems to be sound medical 
reasoning that a physician who was qualified to conduct a 
general medical examination would be qualified to examine the 
veteran's head and body for hair loss.  This was done and the 
examining physician noted no hair loss.  We also note that 
the physician was qualified to conduct a skin examination 
because he did note a rash on the examination report.  As 
such, the Board finds that the conditions of the November 
1999 remand were met and that additional remand is not 
warranted.  

The evidence reveals no objective evidence that the veteran 
has any hair loss.  Service connection is granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Without any evidence of 
hair loss there is no evidence of a current disability.  
Therefore, the preponderance of the evidence is against the 
veteran's claim and service connection must be denied.  


II.  Increased Rating for Hypertension

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
hypertensive vascular disease was changed during the course 
of the veteran's appeal.  Compare 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1996), with 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).  In this case, the RO reviewed 
the veteran's claim under the new rating criteria in 
September 1999, and provided the veteran with the new 
criteria in a September 1999 Supplemental Statement of the 
Case.  Moreover, the veteran and his representative were 
given an opportunity to respond to the new regulations.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.  In the present case the Board 
determines that the current rating schedule is more favorable 
to the veteran.  While both rating schedules use the same 
diastolic blood pressure readings for ratings, the current 
rating schedule provides the alternative of using systolic 
blood pressure readings to rate hypertension.  As such, the 
current rating schedule is more favorable.  

The veteran's service-connected hypertension is currently 
rated as 10 percent disabling.  Under the old criteria for 
rating service connected hypertension a 10 percent evaluation 
required diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation required diastolic blood 
pressure of predominantly 110 or more with definite symptoms.  
A 40 percent evaluation was warranted for diastolic blood 
pressure of predominantly 120 or more with moderately severe 
symptoms.  A 60 percent rating, the highest rating 
assignable, contemplated diastolic blood pressure of 
predominantly 130 or more with severe symptoms.  Note 1 
following the criteria stated that for the 40 and 60 percent 
ratings, there should be careful attention to diagnosis and 
repeated blood pressure readings.  Note 2 provided that when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
would be assigned. 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1996).

The current rating criteria provide a 10 percent rating for 
diastolic pressure predominantly 100 or more, or; systolic 10 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating contemplates diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating contemplates 
diastolic pressure predominantly 120 or more.  A 60 percent 
rating, the highest rating assignable, contemplates diastolic 
pressure predominantly 130 or more.  Note 1, following the 
criteria, provides that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days, and that, for 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  Note 2 
instructs the adjudicator to evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).

A private medical record received in December 1992 reveals 
blood pressure readings of 120/90, 130/113, 140/110, 135/115, 
and 140/115 over a one week period.

In January 1993 a VA examination of the veteran was 
conducted.  Blood pressure was:  179/109 sitting, 157/99 
supine, and 147/96 standing.  The diagnosis was untreated 
hypertension.  A January 1993 private medical record reveals 
a blood pressure of 130/95 with a diagnosis of "mild 
hypertension."

In May 1995 another VA examination of the veteran was 
conducted.  On general medical examination the veteran's 
blood pressure was:  142/108 sitting, and 130/98 standing.  
The veteran was noted to be on medication to treat his 
hypertension.  On the accompanying May 1995 VA cardiovascular 
examination report the veteran's blood pressure was: 179/109 
sitting, 157/99, lying down, and 147/96 standing.  

In April 1998 another VA examination of the veteran was 
conducted.  Blood pressure was recorded as:  170/118 sitting, 
and 150/120 standing.  In June 1999 the most recent VA 
examination of the veteran was conducted.  Blood pressure 
was:  142/102 lying down, 152/102 sitting, and 126/96 
standing.  

The evidence is against an increased rating for the veteran's 
service-connected hypertension.  In order to warrant any 
rating in excess of 10 percent the veteran would at a minimum 
have to show "diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more."  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2000).  There are 19 blood 
pressure readings of record.  None of these readings show 
systolic blood pressure in excess of 200.  Only 6 of these 
readings show diastolic blood pressure of 110 or more and 
only one reading shows a diastolic blood pressure of 120.  
The evidence of record reveals that the veteran's blood 
pressure is predominantly 100 or more.  As such, the evidence 
supports the currently assigned 10 percent disability rating.  
The preponderance of the evidence is against an increased 
rating for the veteran's service-connected hypertension.  


ORDER

Service connection for hair loss, claimed as due to an 
undiagnosed illness, is denied.  

An increased rating for hypertension is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

